— Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: The order is modified by deleting the provision granting third-party defendant’s motion to compel plaintiff to provide authorization for all of plaintiff’s workers’ compensation records and medical records. The CPLR does not contain any provision that would allow third-party defendant to obtain authorization from plaintiff to allow it access to plaintiff’s workers’ compensation records (see, CPLR 3102 [a]; see also, Hinrichs v Tonnssen, 128 Misc 2d 196; Bennett v Martoche, 123 Misc 2d 874, 876). (Appeal from Order of Supreme Court, Erie County, Mintz, J. — Discovery.) Present— Callahan, J. P., Boomer, Balio, Lawton and Davis, JJ.